Case 20-10804-jkf         Doc 31    Filed 06/16/20 Entered 06/16/20 14:22:34            Desc Main
                                    Document Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                    Chapter 13
         Daniel J Lewis
                                                          Bankruptcy No. 20-10804-JKF

                                Debtor

         TRUSTEE’S MOTION TO DISMISS PURSUANT TO 11 U.S.C. SECTION 1307

To the Honorable Judges of the United States Bankruptcy Court for the Eastern District of
Pennsylvania:

1.      Your Movant is Scott F. Waterman, Esq. the duly qualified and acting Chapter 13 Trustee
in the above-captioned case.

2.       The within case was commenced by the filing of a Chapter 13 petition on 02/07/2020.

3.       This Motion to Dismiss has been filed for the following reason(s):

         •   The Debtor(s) has/have failed to file tax returns with the: Internal Revenue Service:
             2017

        WHEREFORE, Scott F. Waterman, Esq., Standing Chapter 13 Trustee, requests that the
Court, after a hearing, enter an Order dismissing this case.

Date: 06/16/2020                                   Respectfully submitted,

                                                   /s/ Polly A. Langdon, Esq.
                                                   Polly A. Langdon, Esq.
                                                   for
                                                   Scott F. Waterman, Esq.
                                                   Standing Chapter 13 Trusteee
                                                   2901 St. Lawrence Avenue, Suite 100
                                                   Reading, PA 19606
                                                   Telephone: (610) 779-1313
